                    UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF WISCONSIN



PETER LUEBKE,
individually, and on behalf of
all other similarly situated,

                          Plaintiff,

             v.                                     Case No. 17-CV-969

WISCONSIN ELECTRIC POWER COMPANY
d/b/a WE ENERGIES,

                          Defendant.



      FINAL ORDER APPROVING SETTLEMENT, AWARDING
    ATTORNEYS’ FEES AND COSTS, AND APPROVING SERVICE
                        PAYMENT

      On February 12, 2019, the court conducted a fairness hearing on the parties’

proposed Amended Settlement Agreement. (ECF No. 68-1.) The court previously granted

preliminary approval of the Settlement Agreement on November 8, 2018 (ECF No. 66)

and granted preliminary approval of the Amended Settlement Agreement on December

28, 2018 (ECF No. 69). At the fairness hearing, the court found that the Amended

Settlement Agreement was fair, reasonable, and adequate. The court GRANTS plaintiff’s

unopposed motion for final approval (ECF No. 75) and ORDERS as follows:
1. The court APPROVES the Amended Settlement Agreement in its entirety, and

   finds that the Amended Settlement Agreement meets the requirements of federal

   law, relevant state law, and due process.

2. The court FINDS that the settlement terms negotiated by the parties and described

   in the Amended Settlement Agreement are a fair and reasonable resolution of a

   bona fide dispute between the Defendant, Peter Luebke, the certified Rule 23 Plant

   Electrician Class Members, Rule 23 Hourly Employee Class Members, Collective

   Plant Electrician Class Members, and Collective Hourly Employee Class Members.

3. The court CERTIFIES the Rule 23 Plant Electrician Class, Rule 23 Hourly

   Employee Class, Collective Plant Electrician Class, and Collective Hourly

   Employees Class.

4. The court ORDERS that Hawks Quindel, S.C. shall serve as Class Counsel for the

   Rule 23 Plant Electrician Class, Rule 23 Hourly Employee Class, Collective Plant

   Electrician Class, and Collective Hourly Employee Class.

5. The court ORDERS that Peter Luebke shall serve as representative for the certified

   Rule 23 Plant Electrician Class, Rule 23 Hourly Employee Class, Collective Plant

   Electrician Class, and Collective Hourly Employee Class.

6. The court ORDERS that the Amended Settlement Agreement is binding on the

   Defendant, Peter Luebke, the certified Rule 23 Plant Electrician Class Members,

   Rule 23 Hourly Employee Class Members, Collective Plant Electrician Class



                                        2
   Members, and Collective Hourly Employee Class Members who have not

   excluded themselves.

7. The court ORDERS that the clerk shall enter judgment against the Defendant in

   the total amount of $4,236,231.10, inclusive of attorneys’ fees.

8. The court FINDS the service award of $25,000.00 to the Named Plaintiff, Peter

   Luebke, to be fair and reasonable.

9. The court FINDS that the plaintiff’s request of attorneys’ fees in the amount of

   33.33% of the common fund, $1,412,077.00, is reasonable. The court further FINDS

   that costs in the amount of $6,387.39 are fair and reasonable. The court GRANTS

   Plaintiff’s Motion for an Award of Attorneys’ Fees and Costs (ECF No. 70) and

   AWARDS Hawks Quindel, S.C. a total of $1,418,464.39 in fees and costs.

10. As provided in the Amended Settlement Agreement, the court ORDERS

   Defendant to, within fourteen business days of this Order,

      a. Deliver to Hawks Quindel, S.C. checks issued to the Class Members in the

          amounts provided for in the columns “Updated W2 Payment,” “Updated

          1099 Payment,” and “Service (1099) Payment” in Exhibit A to the Amended

          Settlement Agreement (ECF No. 68-2); and

      b. Deliver to Hawks Quindel, S.C. $1,418,464.39 for attorneys’ fees and costs.

11. The court DISMISSES with prejudice and releases:




                                         3
a. the Rule 23 Plant Electrician Class Members’, as identified on Exhibit A to

   the Amended Settlement Agreement (ECF No. 68-2), state or local law

   statutory or common law claims against Defendant for unpaid overtime

   arising from attendance at mandatory pre-shift changeover/turnover

   meetings, between July 4, 2015 and January 1, 2019;

b. the Rule 23 Hourly Employee Class Members’, as identified on Exhibit A to

   the Amended Settlement Agreement (ECF No. 68-2), state or local law

   statutory or common law claims against Defendant arising from attendance

   at mandatory pre-shift changeover/turnover meetings, between January 29,

   2016 and January 1, 2019;

c. all members of the Collective Plant Electrician Class Members’, as identified

   on Exhibit A to the Amended Settlement Agreement (ECF No. 68-2), FLSA

   claims against Defendant for unpaid overtime arising from attendance at

   mandatory pre-shift changeover/turnover meetings between July 14, 2014,

   and January 1, 2019; and

d. all members of the Collective Hourly Employee Class Members’, as

   identified on Exhibit A to the Amended Settlement Agreement (ECF No.

   68-2), FLSA claims against Defendant for unpaid overtime arising from

   attendance at mandatory pre-shift changeover/turnover meetings between

   January 29, 2015 and January 1, 2019.



                                  4
SO ORDERED.

Dated at Milwaukee, Wisconsin this 12th day of February, 2019.



                                       _________________________
                                       WILLIAM E. DUFFIN
                                       U.S. Magistrate Judge




                                   5
